Citation Nr: 0531291	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-21 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for acne.

2.  Entitlement to service connection for erectile 
dysfunction/premature ejaculation, claimed as due to an 
undiagnosed illness due to service in the Southwest Asia 
Theater of operations or as secondary to service-connected 
dysthymia.

3.  Entitlement to a rating in excess of 20 percent for 
service-connected lumbosacral strain.

4.  Entitlement to a total disability evaluation for 
compensation purposes based upon individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from December 1994 to June 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in pertinent part, denied 
service connection for acne and for sex problems on a direct 
basis or as an undiagnosed illness. 

This matter also comes before the Board on appeal from an 
August 2001 rating decision wherein the Waco RO granted a 20 
percent disability evaluation for service-connected 
lumbosacral strain effective from April 20, 2001, and denied 
entitlement to a TDIU.  

The veteran presented oral testimony at a personal hearing in 
January 2000 at the Waco, Texas, RO before a Decision Review 
Officer (DRO).  A copy of the hearing transcript was placed 
in the claims file.

Although the veteran had requested a Travel Board hearing at 
the Waco RO, in June 2004, he wrote requesting that his file 
be sent to Washington immediately because his appeal claims 
were too old.  In essence, the veteran no longer wants a 
hearing and this is considered a withdrawal of his request 
for a Travel Board hearing.  Regulations provide that a 
veteran may withdraw a hearing request at any time before the 
date of the hearing.  See 38 C.F.R. § 20.704(e) (2004).  

During the pending appeal, the veteran relocated to Florida 
and the jurisdiction of his file was transferred to the St. 
Petersburg, Florida RO.  

As discussed below, the issue of entitlement to service 
connection for erectile dysfunction/premature ejaculation, 
claimed as due to an undiagnosed illness due to service in 
the Southwest Asia Theater of operations or as secondary to 
service-connected dysthymia is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been developed and the appellant has received the required 
notice.

2.  Clear and unmistakable evidence demonstrates that acne 
existed at the veteran's entry into active service and was 
not aggravated by such service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's acne 
underwent an increase in severity during service.

4.  The competent and probative medical evidence shows that 
the veteran's lumbosacral strain is primarily manifested by 
pain and limitation of motion which does not approach the 
level of severe lumbosacral strain or severe limitation of 
motion.  In addition, forward flexion of 30 degrees or less 
or ankylosis, favorable or unfavorable, is not shown.  

5.  The veteran's service-connected disabilities consist of 
obstructive sleep apnea, rated as 50 percent disabling; 
tension headaches and migraine syndrome, rated as 50 percent 
disabling; depressive disorder, rated as 30 percent 
disabling; lumbosacral strain, rated as 20 percent disabling; 
tendonitis of the right shoulder, rated as 10 percent 
disabling; residuals of a scaphoid fracture of the right 
wrist (dominant), rated as 10 percent disabling; and 
irritable bowel syndrome with peptic acid syndrome, rated as 
noncompensable.  The combined rating for these disabilities 
is 90 percent.  

6.  The evidence of record shows that the veteran has 
participated in a work-study program and attained a 
bachelor's degree and was completing the requirement for a 
master's degree.  


CONCLUSIONS OF LAW

1.  The presumption of soundness with regard to acne is 
rebutted by clear and unmistakable evidence.  38 U.S.C.A. 
§ 1111 (West 2002).

2.  Acne was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107(a) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2005).

3.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.321(b), 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5295 (as in effect prior to Sept. 23, 2002), 68 Fed. Reg. 
51,454, et. seq. (Aug. 27, 2003), 69 Fed. Reg. 32,449 (June 
10, 2004) codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2005). 

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in November 2001, 
May 2003 and March 2004; rating decisions in May 1999 and 
August 2001; a statement of the case issued in September 2000 
and in August 2002; and supplemental statements of the case 
in August 2002 and March 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Thus, VA has satisfied its duty to notify 
the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
At a personal hearing in January 2000 the veteran testified 
that he was trying to obtain records from the Social Security 
Administration and would submit them to VA after he received 
them. VA has also obtained an examination.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


II.  Service connection for acne

A.  Pertinent legal criteria 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the appellant's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

B.  Factual background 


Service medical records show that at the enlistment 
examination in August 1994 the examiner noted that the 
veteran had mild acne on his face.  Based on the veteran's 
history of treatment, the examiner noted that the veteran had 
been treated at a private clinic for acne until one year 
earlier and had been treated with Accutane for six months.  
In January 1995 his acne had been exacerbated by shaving.  In 
March 1995 the impression was acne vulgaris.  In April 1995, 
it was noted that he had been seen multiple times for several 
complaints without improvement to include acne.  He had 
multiple papular lesions on his face.  The assessment was 
pseudo folliculitis barbae/"(illegible word)".  In June 
1995, he complained of acne to his chest for several months 
but denied a severe outbreak.  Clinical findings noted his 
chest had few comedones and a single small pustule.  There 
was no scarring.  There was no facial acne.  The assessment 
was very mild acne.  In September 1995 his face and chest 
were with multiple pustular acne lesions.  The assessment was 
acne vulgaris.  In November 1995 he complained of facial acne 
of years duration.  He had few open/closed comedones and few 
pustules.  Some had been excoriated by shaving.  The 
assessment was mild acne vulgaris with secondary infection.  
In March 1996 he had mild papules on his face.  In June 1996 
he complained of acne on his body.  His face was noted to 
have mild acne otherwise normal.  He also had mild acne on 
his back and chest.  In February 1997 the veteran had 
multiple lesions on his face and neck.  The diagnosis was 
facial acne.  At his separation examination in April 1997 the 
clinical evaluation for his skin was normal.  

Post service in December 1997, he presented with a 2 1/2 year 
history of eruptions on his face and trunk.  He had small 
cysts on his face diagnosed as acne and small eruptions on 
his back and chest diagnosed as folliculitis.  

At a VA Compensation and Pension (C&P) examination in March 
1997, the veteran's skin was dry and intact with normal 
turgor with no obvious lesions noted.  He did have a few 
areas of cystic acne on the face.  At a VA Persian Gulf War 
examination in August 1997, he had no lesions except for acne 
lesions in the face, back, and chest.  

At a VA C&P examination in March 1998, the veteran reported 
having a history of acne vulgaris since age 19 that was 
intermittent, constant.  The examiner noted recurrent 
pustules on the veteran's back, shoulders and face.  He had 
multiple small pustules across both shoulders, low back, and 
on his face in the beard area.  There was no evidence of 
ulcerations or crusting and no associated systemic or nervous 
manifestations.  The diagnosis was acne vulgaris that existed 
prior to military service. 

The veteran testified in January 2000 regarding the symptoms 
and manifestations of his acne prior to service, in service, 
and post service.  He stated that his condition got worse in 
service, with the condition manifesting on his chest, back, 
and face.

At a VA C&P examination in June 2000, the veteran stated that 
his acne condition began when he was 18 years old.  He had 
facial acne as well as folliculitis of the upper trunk and 
dry skin.  When he was 18 years old he took a course of 
Accutane for three months.  The clinical findings were that 
the veteran had facial acne of the nonfollicular type.  He 
had diffuse mild folliculitis on his upper trunk.  It was 
noted that the veteran had underlying anxiety and dysthymia.  
The examiner noted that, according to the veteran, when he 
was in Kuwait, he took no treatment for his acne or 
folliculitis, therefore, it became worse.  After he came back 
from Kuwait, he was given treatment and improvement was 
shown.  Therefore, the examiner opined that the preservice 
acne was temporarily worsened during his stay in Kuwait, but 
was not permanently worsened.  

VA outpatient treatment records show that acne on his face 
was noted and treatment was prescribed.  At admission into a 
domiciliary program in June 2001, clinical findings upon 
examination noted acne on the face.  Otherwise, his general 
skin condition was good and well hydrated.  The pertinent 
impression was acne.  



C.  Analysis

The veteran contends that his acne was aggravated in service. 

A pre-existing injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2004).  It is the Secretary's burden to 
rebut the presumption of aggravation in service.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service based on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" - that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The Board notes that the language of 38 C.F.R. § 3.304(b) 
provides that the presumption of soundness in 38 U.S.C.A. § 
1111 may be rebutted merely by proof of pre-existence of the 
disorder in issue, while the statute declares that the 
condition must be both shown to have existed before service 
and not to have been aggravated by service.  The United 
States Court of Appeals for Veterans Claims, in Cotant v. 
Principi, 17 Vet. App. 116 (2003), has identified that 
apparent conflict between the statute and regulation, and the 
VA General Counsel has issued a precedent opinion, VAOPGCPREC 
3-2003 (July 16, 2003), 69 Fed. Reg. 25178 (2004), holding 
subsection 3.304(b) to be invalid insofar as it requires a 
claimant to show an increase in severity of the claimed 
disorder before VA's duty under the second prong of the 
rebuttal standard applies. In conformity with the Court's 
analysis and the GC opinion, the Board cites 38 C.F.R. § 
3.304(b) herein only for the provisions of the regulation 
that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, a 
higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).



In this case, the Board believes that the history provided by 
the veteran at the enlistment examination as to being treated 
at a private clinic for acne and undergoing a course of 
Accutane and, most importantly, a clinical finding at the 
enlistment examination of acne, shows that acne existed when 
the veteran was examined for service.  Moreover, clear and 
unmistakable evidence demonstrates that acne existed prior to 
service and was not aggravated by such service.  Aggravation, 
or a permanent increase in the acne is not shown by the 
record in this case, as the only competent medical evidence 
of record addressing this matter, the VA examiner's opinion 
of June 2000, specifically found that while the veteran's 
preservice acne temporarily worsened during a period in 
service, it was not permanently worsened during military 
service.  This conclusion is clearly supported by a 
comparison of the findings shown in service and those shown 
at the separation examination and post service, and there is 
otherwise no competent evidence of record specifically 
addressing the issue of aggravation that contradicts the June 
2000 VA examiner's opinion.

In reaching the above determination, the Board has considered 
the assertions of the veteran that his acne was aggravated by 
service.  We have full regard for the sincerity of his 
opinion, but must recognize that he is a layman, not a 
medical professional.  In short, the probative weight of 
these statements is overcome by that of the negative medical 
evidence cited above.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Francisco v. Brown, 7 Vet. App. at 55 
(1994).  Therefore, the claim for service connection for acne 
must be denied.  Gilbert, 1 Vet. App. at 49.




III.  Increased rating for lumbosacral strain

A.  Pertinent legal criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service, and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. 4.2, 4.41.  
The Board notes that, where an increase in a service-
connected disability is at issue, the present level of 
disability is of primary concern.  Although review of the 
recorded history of a service-connected disability is 
important in making a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

During the pendency of the veteran's appeal, substantive 
changes were made to that portion of the Rating Schedule that 
addresses evaluation of the spine.  In 2002, the evaluation 
criteria for Diagnostic Code (DC) 5293, for intervertebral 
disc syndrome, were amended.  See 67 Fed. Reg. 54,345-349 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293).  
The amendment was effective on September 23, 2002.  

In 2003, further amendments were made for evaluating 
disabilities of the spine.  See 68 Fed. Reg. 51,454-458 (Aug. 
27, 2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243).  An omission was then corrected by 
reinserting two missing notes.  See 69 Fed. Reg. 32,449 (June 
10, 2004).  The amendment and correction were made effective 
from September 26, 2003.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See, e.g., VAOPGCPREC 7-2003, 69 
Fed. Reg. 25179 (2004).  The effective-date rule established 
by 38 U.S.C.A. § 5110(g), however, prohibits the application 
of any liberalizing rule to a claim prior to the effective 
date of such law or regulation.  The veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  See also VAOPGCPREC 3-2000 (April 10, 2000), 65 Fed. 
Reg. 33422(2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2005).  

Under Diagnostic Code 5292, moderate limitation of motion of 
the lumbar spine warrants a 20 percent evaluation.  Severe 
limitation of motion of the lumbar spine warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, DC 5292 (prior to 
Sept. 26, 2003).  

Under Diagnostic Code 5295, a 20 percent evaluation requires 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, DC 5295 (prior to Sept. 
26, 2003).

Under the amended regulations effective September 26, 2003, 
the evaluation criteria for rating disabilities of the spine 
were revised by establishing a general rating formula that 
applies to all diseases and injuries of the spine.  The 
amendment made editorial changes, not representing any 
substantive change, to the adopted evaluation criteria for 
intervertebral disc syndrome to make them compatible with the 
new general rating formula.  The seven Diagnostic Codes 5286 
through 5292 that involved findings of ankylosis or 
limitation of motion of the spine were deleted.  The amended 
regulations added degenerative arthritis of the spine, DC 
5242, which will ordinarily be evaluated under the general 
rating formula for diseases and injuries of the spine except 
when X-ray findings, as discussed under DC 5003, are the sole 
basis of its evaluation.  Under the amended regulations, new 
diagnostic codes were assigned for conditions already in the 
Rating Schedule, which included DC 5237 for lumbosacral 
strain.  

The General Rating Formula for Diseases and Injuries of the 
Spine is as follows:  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the general 
rating formula provides that unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent evaluation.

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.  

Forward flexion of the cervical spine to 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine warrants a 30 percent evaluation. 

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or combined range of motion of the cervical 
spine limited to not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 
percent evaluation.

Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with 
loss of 50 percent or more of the height warrants a 10 
percent evaluation.  

The notes to the General Rating Formula are:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted. 

Note (4):  Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis. 

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability. 

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined 
under Sec. 4.25.

See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003); 69 Fed. Reg. 
32,449 (June 10, 2004) (now codified at 38 C.F.R. § 4.71a, 
DCs 5235 to 5243 (2005)).

Where evaluation is based on limitation of motion and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Consideration of 
functional loss due to pain, however, is not required when 
the current rating is the maximum disability rating available 
for limitation of motion.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

B.  Factual background

Service medical records show findings of lumbosacral strain 
in February and April 1995.  At a VA examination in March 
1997 the veteran complained of low back pain and findings 
showed mild tenderness at both sacroiliac joints without 
radiation or radicular symptoms, no bony or vertebral 
tenderness noted, and straight leg raise was negative, 
bilaterally.  The diagnosis was low back pain.  

In a June 1997 rating decision, the RO granted entitlement to 
service connection for lumbosacral strain and assigned a 10 
percent evaluation effective from June 1997 under Diagnostic 
Code 5295.  

After review of VA outpatient treatment records showing the 
veteran was seen for complaints of leg cramps and back pain 
which were diagnosed as low back pain, the RO confirmed and 
continued the 10 percent evaluation in a September 1997 
rating decision.  

The veteran's wife wrote in January 1998 about her 
observations of the veteran's back symptoms. 

At a VA Compensation and Pension (C&P) examination in March 
1998, the veteran complained of recurrent back pain, 
occurring 3-4 times per week, lasting for several hours, 
usually at the level of T12-L1.  He had pain with running and 
had not been able to pass a National Guard physical test in 
October 1997.  He used Tylenol.  He had no history of 
significant incapacitation due to his back.  He had worsening 
back pain with lifting heavy objects or prolonged standing.  
There was no additional limitation in function.  He was in 
the National Guard and did a weekend activity per month.  He 
was a full time student and engaged in a work study program.  
He had not lost any time because of any significant back 
injury.  

The March 1998 clinical findings were flexion of 0-90 
degrees, extension backwards 0-30 degrees, lateral flexion 0-
35 degrees bilaterally and rotation of 0-30 degrees 
bilaterally.  The spine was not painful on range of motion.  
There was no evidence of pain with motion, no signs of spasm, 
weakness or tenderness, and he was neurologically intact.  X-
rays of the lumbosacral spine showed partial sacralization of 
L5 on the right, which was a congenital defect.  The 
diagnosis was low back pain and a normal examination. 
 
A magnetic resonance imaging (MRI) scan of the lumbar spine 
on March 9, 2000, was essentially negative.  A MRI scan on 
March 31, 2000, was compared to a previous MRI of March 9, 
2000, and there was no significant interval change since the 
prior study.  The impression was an essentially negative 
study.  

At a VA C&P examination in April 2000, the veteran related 
the history of his injury and described that his symptoms 
were worse with overexertion and weightbearing.  Relief was 
obtained by pain medication and rest.  The functional 
assessment was that his symptoms were mild to moderate.  
Clinical findings were that he was ambulatory without a limp 
and was not using an assistive ambulatory device.  Range of 
motion findings were forward flexion of 0-80 degrees; 
extension of 0-30 degrees; lateral flexion of 0-30 degrees, 
bilaterally; and rotation of 0-35 degrees, bilaterally.  He 
complained of pain at the end points.  There was slight 
tenderness on the lumbosacral spine area with minimal 
paraspinal muscle spasm noted.  His posture was normal.  No 
neurological abnormalities were noted.  The clinical tests 
were reported.  The diagnosis was mechanical chronic low back 
pain, with two normal MRIs in March 2000; and very mild 
dextroscoliosis and possible partial sacralization of L5.   

The report of a whole body scan in May 2000 showed partial 
fusion of L5 to sacrum on right considered as a normal 
variant, and no particular abnormalities were identified in 
the lumbar spine or sacrum.  The impression was very mild 
dextroscoliosis of the lumbar spine.  

At a VA C&P examination in April 2001, the veteran complained 
of pain, weakness, stiffness, fatigability, lack of 
endurance, etc.  He described his low back pain as moderately 
severe to severe in intensity with stiffness.  He was on 
medication as needed for pain relief.  He attended a VA pain 
clinic and had received a spinal block.  There were no 
periods of flare-up and he did not use a back brace.  He was 
a full time student at a state university and had aggravated 
pain with prolonged sitting and standing.  He could not do 
any running, participate in sports, walk more than one block 
or drive for more than 10-15 minutes.  

Clinical findings were that flexion was 0-40 degrees, 
extension 0-10 degrees, lateral flexion 0-15 degrees on the 
left and 0-20 degrees on the right after which it was 
painful.  The examiner found that the range of motion or 
spinal function was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use or during flare-ups.  The lumbosacral spine was painful 
with bilateral paralumbar muscle spasms.  There was slight 
lateral shifting to the right.  There was no radiation of 
pain or paresthesias in the lower extremities.  The examiner 
noted that a bone scan of May 2000 showed dextrose scoliosis 
and an MRI of March 2000 showed a negative study of the 
lumbar spine.  The examiner diagnosed moderately severe to 
severe lumbosacral strain.  

VA outpatient treatment records show that the veteran 
received physical therapy, occupational therapy, 
kinesiotherapy, and psychotherapy to learn relaxation 
techniques.  He was seen periodically for complaints of low 
back pain.  During this time, he was enrolled in college and 
employed as a work study student at VA.  

The veteran had been admitted to a VA Vocational 
Rehabilitation Unit from June to October 2000.  The discharge 
summary noted that he had a bachelor's degree and was a work 
study student pursuing a Masters Degree.  The course of his 
stay at the Domiciliary was described.  His physical activity 
was limited by low back pain.  He was to continue on the work 
study program.  He was discharged in stable medical 
condition.  

When seen at a VA physical therapy clinic in December 2000, 
he complained that his back hurt.  His gait was relaxed and 
within normal limits.  All position changes were with ease 
and the range of motion of the back was within normal limits.  

At admission into a domiciliary program in June 2001, 
clinical findings upon examination were that he ambulated 
with a normal gait pattern and no external injuries or 
deformities of the back were noted.  Slight tenderness was 
noted on palpation at L4/L5 to S1 levels.  For forward 
flexion, he was able to reach slightly below the knees.  
Extension and lateral rotation were moderately limited.  The 
pertinent impression was chronic low back pain.  The report 
by a social worker in June 2001 indicates that the veteran 
was attending college and planned to graduate with a master's 
degree in counseling psychology in August 2001.  

In July 2001, he was seen at an orthopedic surgery 
consultation and complained of multiple joint pain to include 
pain in his back.  He gave a history of fibromyalgia and 
chronic pain syndrome.  Clinical findings were mild 
tenderness in the paravertebral musculature of his lower 
back, no midline tenderness and no palpable step-off.  He had 
a negative straight-leg raise test bilaterally with no 
sensory deficits consistent with the radiculopathy.  He had 
2+ patellar and ankle jerk reflexes bilaterally.  X-rays of 
the lumbar spine revealed no osseous abnormalities.  There 
was excellent alignment of the vertebral bodies with 
preservation of the disc spaces.  The assessment was multiple 
musculoskeletal complaints, likely related to the veteran's 
fibromyalgia.  There was no evidence to suggest lumbar disc 
disease.  

In September 2001, his patellar and Achilles deep tendon 
reflexes were within normal limits.  He had good toe 
extension and flexion and negative straight leg raising 
bilaterally.  At one visit it was noted that he had pain in 
the sacral area.  The pertinent assessment was chronic low 
back pain.  In late September 2001, a TENS unit was ordered 
for him.  On October 11, 2001, he was seen in the physical 
therapy clinic and his gait was relaxed and within normal 
limits.  He made all position changes with ease.  He stated 
that his low back pain was 8/10.  

In October 2001, the veteran reported that on the advice of 
his primary care physician he was no longer doing a work 
study program.  The veteran had been admitted to vocational 
rehabilitiation to finish his schooling but he informed the 
Vocational Rehabilitation Unit treatment team on October 11, 
2001, that he had quit school two weeks earlier.  The veteran 
was given a regular discharge from the Domiciliary on October 
26, 2001.  A summary report described his treatment and 
activities while at the Domiciliary.  He was not accepted by 
the Health Maintenance Treatment team therefore he was not 
able to remain at the Domiciliary.  

Additional VA outpatient treatment records after the veteran 
relocated to Florida show in August 2002 he was seen at a 
Rheumatology clinic and his complaints included back pain for 
which he was requesting pain medication.  He reported his 
symptoms and previous treatment.  Clinical findings noted 
tenderness to palpation at the right paraspinal area at T12-
L3.  Straight leg raising was negative.  A normal gait was 
noted and he was able to walk on his heels and ball of feet 
without difficulty.  The assessment was low back pain and 
records were to be ordered from the VA medical center where 
the veteran had previously been followed for review.  There 
was no clinical sign of neurological impairment.  The veteran 
was to be referred to physical therapy.  He was seen 
periodically thereafter for complaints of low back pain.  

The impression of a CT scan in June 2003 was of minimal 
spondylitic changes and degenerative disease, worse at the 
L3-L4 where there was a small focal herniated disc involving 
the right neural foramina with involvement of the right L3 
exiting nerve root.  This was to be correlated for radicular 
symptoms at this level.  

At a VA C&P examination in July 2003, the veteran related the 
injury in service and stated that his main problem was that 
he got pain in his back.  Clinical findings showed good heel 
and toe rising.  His range of motion of the back was 80 
degrees of flexion, 15 degrees of extension, 30 degrees of 
right and left bending, with left bending causing pain.  The 
straight leg raising test was negative.  There were no 
reflex, sensory or motor deficits.  He had paralumbar spasm, 
the right somewhat greater than the left.  He had good 
gluteal tone, a level pelvis, and a straight spine.  The 
examiner opined that the veteran had very mild lumbosacral 
strain with no signs of radiculitis.  No further x-rays were 
ordered.


C.  Analysis

As noted above, during the pendency of the veteran's claim 
and appeal, changes were made to that portion of the Rating 
Schedule that addresses evaluation of disorders of the spine, 
effective September 26, 2003.  Because the veteran's claim 
was filed before the regulatory changes occurred, he is 
entitled to consideration of both the old and revised 
regulations.  However, the retroactive reach of the revised 
regulation can be no earlier than the effective date of that 
change, and the Board must apply only the earlier version of 
the regulation for the period prior to the effective date of 
the change.  A review of the record demonstrates that the RO 
considered the old and new rating criteria, and the veteran 
was made aware of the changes.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The veteran requested a re-evaluation of the service-
connected lumbar strain and was afforded VA C&P examinations 
of the spine in March 1998, April 2000 and April 2001.  After 
review of VA outpatient treatment records and the examination 
reports, the RO assigned a 20 percent disability for low back 
strain effective in April 2001.  The veteran disagreed and 
initiated this appeal. 

The veteran's low back disorder is rated at 20 percent 
disabling, which was assigned under Diagnostic Code 5295 for 
lumbosacral strain under the regulations in effect prior to 
September 23, 2002.  Upon review of the record, the Board is 
of the opinion that an evaluation in excess of 20 percent is 
not warranted for the veteran's service-connected lumbosacral 
spine disorder, under either the old or the revised 
regulations.

Applying the medical evidence to the above mentioned criteria 
for a 40 percent rating for lumbosacral strain, the veteran's 
primary complaint is pain with some limitation of motion.  
The evidence of record does not show that the degree of his 
impairment as presented by the current medical evidence 
approaches the level of severe lumbosacral strain as there is 
no listing of the whole spine to the opposite side, no 
positive Goldwaite's sign, no marked limitation of forward 
bending in standing position, no loss of lateral motion, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4, as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, 
consideration has been given to whether any other applicable 
diagnostic code under the old regulations provides a basis 
for higher evaluation for the lumbar spine disability.  The 
medical evidence of record shows that in July 2003 the 
clinical findings of 80 degrees of flexion and 15 degrees of 
extension of the lumbar spine are not such that a 40 percent 
evaluation would be warranted under Diagnostic Code 5292 for 
severe limitation of motion of the lumbar spine under the 
regulations in effect prior to September 26, 2003.  As there 
is no evidence that the veteran's spine is ankylosed, or has 
ever been fractured, 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5286 and 5289 (prior to Sept. 26, 2003) are not for 
application.  

Diagnostic Code 5295 for lumbosacral strain was changed to 
Diagnostic Code 5237 under the amended regulations, to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine.  A separate diagnostic code for 
limitation of motion of the lumbar spine was eliminated and 
limitation of motion is included in the general rating 
formula.  As noted above, under the amended regulations, the 
thoracic spine is included with the lumbar spine for 
evaluation based on range of motion.  The normal range of 
motion for the thoracolumbar spine is:  flexion, zero to 90 
degrees; extension, zero to 30 degrees; left and right 
lateral flexion, zero to 30 degrees; and left and right 
rotation, zero to 30 degrees.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine in the revised regulations, the evaluations include 
symptoms such as pain, stiffness, or aching in the area of 
the spine affected by residuals of injury or disease.  The 
medical evidence of record does not show forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine to warrant a 40 
percent evaluation; or unfavorable ankylosis of the entire 
thoracolumbar spine to warrant a 50 percent evaluation; or 
unfavorable ankylosis of the entire spine to warrant a 100 
percent evaluation.  

In addition, the evidence of record does not show any 
neurological findings appropriate to disc disease or a 
diagnosis of degenerative disc disease (DDD) such that 
consideration is warranted of such.  Although a June 2003 CT 
scan found minimal degenerative disease, at the July 2003 VA 
examination the examiner found the straight leg raising test 
was negative, with no reflex, sensory or motor deficits and 
no signs of radiculitis.  The July 2003 VA examiner opined 
that the veteran had very mild lumbosacral strain.  

The revised criteria may not be applied earlier than their 
effective date, and based on the evidence of record there are 
simply no manifestations that could offer the potential for 
an evaluation greater than 20 percent under the revised 
criteria.  

The Board notes here that 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
consideration of the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability evaluation for a disability.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating merely 
for pain.

In this regard, the evidence shows that veteran has 
complained of back pain.  However, even considering the 
effects of pain on use and during flare-ups, and the other 
factors addressed in DeLuca v. Brown, supra, there is no 
objective evidence of more than characteristic pain on motion 
of the lumbosacral spine and becoming painful on use.  See 38 
C.F.R. §§ 4.40, 4.45.  With regard to establishing loss of 
function due to pain, it is necessary that complaints be 
supported by adequate pathology and be evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40.  The 
Board finds that the effects of pain reasonably shown to be 
due to the veteran's service-connected lumbosacral strain 
disability are contemplated in the 20 percent rating 
assigned.  There is no indication in the record that pain, 
due to disability of the lumbosacral spine, causes functional 
loss greater than that contemplated by the 20 percent 
evaluation currently assigned.  38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, supra.

In summary, for the reasons and bases discussed above, the 
Board finds that the preponderance of the competent and 
probative evidence of record is against granting an 
evaluation in excess of 20 percent for the veteran's 
lumbosacral spine disability under the old or revised 
regulations.

Both the old and new regulations for evaluating the veteran's 
lumbosacral spine disorder were considered by the Board in 
this case, because of the amendments which occurred during 
the pendency of the claim.  See VAOPGCPREC 7-2003, supra.  
However, the various criteria are equally unfavorable to the 
veteran's claim because application of none of the pertinent 
criteria results in an allowance of the claim.

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his 
lumbosacral spine impairment. While he complained of 
recurrent back pain, there is no contention or indication 
that his lumbosacral strain impairment, in and of itself, is 
productive of marked interference with employment or 
necessitates frequent hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional.  Thus, the Board will not consider referral for 
consideration of an extraschedular rating.  See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


IV.  TDIU

The veteran filed a claim for a total disability rating in 
September 2000.  On the claim form, he did not state what 
service-connected disability prevented him from securing or 
following any substantially gainful occupation.  He claimed 
that his disability affected full time employment in June 
1997 and he became too disabled to work in 1999.  He reported 
that he also went to school under the provisions of Chapter 
30.  He had completed four years of college and had a 
bachelor degree of science.  The veteran indicated that he 
had been employed, off and on, since his discharge from 
active duty service.  

A statement from a hotel in August 1997 indicated that the 
veteran was unable to perform his job duties due to health 
problems which had taken him away from work for days at a 
time.  

Evidence of record shows that the veteran was separated in 
June 1998 from the Texas Army National Guard due to physical 
disability.  

Information provided by the veteran at three VA examinations 
revealed that the veteran was a full time student and at one 
time performed weekend duties with the National Guard before 
his discharge.  

The veteran was admitted to a Vocational Rehabilitation Unit 
of a VA hospital from June to October 2000.  The discharge 
summary detailed the veteran's activities throughout his 
stay.  He attended physical therapy and occupational therapy 
treatments, however, no significant improvement in pain in 
the right wrist, right shoulder and low back were noted.  He 
was discontinued from occupational therapy and referred to 
the pain clinic.  On the basis of a functional capacity test, 
the occupational therapist did not recommend the veteran for 
the job position of housekeeping aid as his general endurance 
was insufficient for the arduous job duty requirements of 
this position and his lifting capacity was below the 
requirement for that position.  However, the veteran 
continued his studies and had obtained a work study job in 
the Primary Care Clinic.  At the time of discharge, he 
planned to continue his work study program in the Primary 
Care Clinic and continue to attend school.  It was noted that 
his physical limitations were limited by low back pain and 
that he would continue on the work study program.

A letter dated in December 2000 notified the veteran that he 
was denied participation in VA vocational rehabilitation at 
that time.  Based on his disabilities, it was not reasonably 
feasible for him to benefit from vocational rehabilitation at 
that time. 

At a psychology consultation in March 2001, it was noted that 
the veteran attended school full time and had last worked in 
March 2000.

The veteran's former wife wrote in July 1999 that she had 
noticed the veteran was unable to perform household 
activities or to play sports such as football, soccer and 
basketball.  She also related that the veteran had lost 
interest in everything to include going out socially and 
pursuing creative interests.

VA outpatient treatment records show that in November 2002 he 
reported that he was not working and in September 2003 the 
veteran reported that he was not looking for any work.  

The veteran contends that he is entitled to individual 
unemployability due to the severity of his overall condition 
as it was clear that he could not maintain gainful 
employment.  

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

A total rating for compensation purposes based upon 
individual unemployability will be assigned "when there is 
present any impairment in mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. § 3.340(a).  
However, in determining whether a particular veteran is 
unemployable, the Board must also give "full consideration . 
. . to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effect of combinations of disability."  38 C.F.R. 
§ 4.15.  Furthermore, the Board must consider the effects of 
the veteran's service-connected disability or disabilities in 
context of his employment and educational background.  See 
Fluharty v. Derwinski, 2 Vet. App. 409, 412-13 (1992).

The veteran's service-connected disabilities consist of 
obstructive sleep apnea, rated as 50 percent disabling; 
tension headaches and migraine syndrome, rated as 50 percent 
disabling; depressive disorder, rated as 30 percent 
disabling; lumbosacral strain, rated as 20 percent disabling; 
tendinitis of the right shoulder, rated as 10 percent 
disabling; residuals of a scaphoid fracture of the right 
wrist (dominant), rated as 10 percent disabling; and 
irritable bowel syndrome with peptic acid syndrome, rated as 
noncompensable.  The combined rating for these disabilities 
is 90 percent and, thus, meets the minimum percentage 
requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, 
meeting the minimum percentage requirements, alone, does not 
provide a sufficient basis for award a TDIU; as indicated 
above, employability must also considered.  Although the 
Board is remanding a claim for a sexual dysfunction, the 
board finds that it is not prejudicial to consider the claim 
for TDIU at this time because of the negligible effect a 
sexual dysfunction would have upon unemployability even were 
service connection to be granted.

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice- 
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2003); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

Although the veteran contends that he has been disabled to 
work since 1999, the evidence shows that since that time he 
has participated in a work/study program while attending 
college and working on an advanced degree.  There simply is 
no objective evidence that the veteran's service-connected 
disabilities prevent him from securing and following 
substantially gainful employment.  

The overall objective evidence supports a finding that the 
veteran is capable of securing and following substantially 
gainful employment.  An obvious indicator of this fact was 
his participation in a work/study program.  Although he was 
not recommended by an occupational therapist for a position 
that required arduous job duty requirements, he was able to 
obtain work while participating in a work study program while 
attending college and graduate studies.  Although he was 
denied participation in VA vocational rehabilitation in 
December 2000, he had just been released from living in a 
vocational rehabilitation unit in October 2000 during which 
time he had been working and attending classes.  When 
discharged from the Vocational Rehabilitation Unit in October 
2000 his physical limitation was noted as low back pain.  A 
few months later, in March 2001, the evidence of record shows 
that he was attending school full time.  More recently, he 
has reported that he was not looking for work.  

While the veteran may believe that his service-connected 
disabilities prevent him from working, as a layperson without 
the appropriate medical training and expertise, the veteran 
simply is not competent to provide a probative opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As indicated above, the 
evidence in this case simply does not support the veteran's 
assertions.

For all the foregoing reasons, the Board must conclude that 
the weight of the competent and persuasive evidence supports 
a finding that the veteran is mentally and physically capable 
of securing and maintaining gainful employment.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for acne is denied.

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain is denied.

Entitlement to a TDIU is denied.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See 38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2005).  

The veteran has claimed that his sexual dysfunction is due to 
an undiagnosed illness as a result of exposure to unknown 
environmental conditions during his service in the Southwest 
Asia Theater of operations.  

Medical evidence of record shows that the veteran has been 
diagnosed with erectile dysfunction; however, doctors have 
also diagnosed that the veteran does not have erectile 
dysfunction as he is able to have erections.  Rather, he 
experiences premature ejaculations and at times premature 
loss of erections.  At a VA C&P examination in June 2000 the 
examiner found there was no local and/or systemic disease 
affecting sexual function other than psychological, a 
diagnosis of dysthymia.  The diagnoses were no erectile 
dysfunction (normal erections); premature ejaculation; and 
underlying dysthymia.  A physician noted in May 2001 that the 
veteran had erections and the main problem was actually 
premature ejaculation and at times premature loss of erection 
which was probably secondary to medication, psyche, etc.  At 
an August 2002 mental health consultation, when discussing 
medical treatment, the veteran reported that he had not liked 
various anti-depressants prescribed in the past due to the 
side-effects, particularly sexual dysfunction.

Based upon review of the medical evidence, the veteran's 
representative expanded the claim to include entitlement to 
service connection for erectile dysfunction as secondary to 
the veteran's service-connected dysthymia.  Accordingly, 
further development is needed prior to appellate review.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Schedule the veteran for an examination by 
an appropriate specialist to obtain 
information regarding the nature and etiology 
of his sexual dysfunction disorder, claimed as 
erectile dysfunction.  The claims folder must 
be made available to the examiner.  

The examiner should integrate the previous 
genitourinary findings and diagnoses of 
erectile dysfunction, no erectile dysfunction, 
premature ejaculation, and premature loss of 
erection with the current findings to obtain a 
true picture of the nature of the veteran's 
sexual dysfunction.  

The examiner should provide an opinion as to 
whether is it at least as likely as not (i.e., 
at least a 50 percent probability) that the 
current sexual dysfunction is related to 
service-connected dysthymia, or whether such a 
relationship is unlikely (i.e., less than a 50 
percent probability).  The clinical findings 
of record and the reasoning which form the 
basis of the opinion requested should be 
clearly set forth.

Note:  The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

3.  After the above has been accomplished, and 
after undertaking any other development deemed 
essential, the RO should readjudicate the 
claimant's claim with consideration of any 
additional evidence added to the record 
subsequent to the March 2004 supplemental 
statement of the case.

If the benefit sought on appeal remains 
denied, the claimant and his representative 
should be provided a supplemental statement of 
the case containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and discussion of all 
pertinent regulations.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


